TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 12, 2018



                                      NO. 03-17-00746-CV


                                  Comal & Co., LLC, Appellant

                                                  v.

                                     Michelle Mays, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
            BEFORE JUSTICES GOODWIN, FIELD, AND SHANNON
         VACATED AND REMANDED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the trial court on August 9, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court vacates the trial court’s judgment and remands the

case to the trial court for further proceedings. Appellee shall pay all costs relating to this appeal,

both in this Court and the court below.